An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-841
                       NORTH CAROLINA COURT OF APPEALS

                             Filed: 20 January 2015


STATE OF NORTH CAROLINA

      v.                                      Johnston County
                                              Nos. 14 CRS 372-73
CHRISTOPHER LEE THOMAS



      Appeal by defendant from judgment entered 7 May 2014 by

Judge Thomas H. Lock in Johnston County Superior Court.                       Heard

in the Court of Appeals 15 December 2014.


      Attorney General Roy Cooper, by Assistant Attorney General
      Teresa M. Postell, for the State.

      Winifred H. Dillon for defendant-appellant.


      STEELMAN, Judge.


      Defendant      pled    guilty     to    the    felony     of   common     law

obstruction of justice and attaining habitual felon status.                     The

court imposed an active, mitigated range sentence of 38 to 58

months imprisonment.

      Defendant appeals.

      Defendant’s appointed counsel has filed a brief in which

she requests review in accordance with Anders v. California, 386
                                    -2-
U.S. 738, 18 L. Ed. 2d 493 (1967) and State v. Kinch, 314 N.C.
99, 331 S.E.2d 665 (1985).        In accordance with those decisions,

she   states   that   after    carefully    reviewing     the    record   and

transcript, researching the applicable law, and consulting with

the Office of the Appellate Defender, she is “unable to identify

any issue arising from the proceedings with sufficient merit to

support   a    meaningful     argument    for   relief    on    appeal,   and

concludes that this appeal is wholly frivolous.”               She asks this

Court to examine the record on appeal for any possible error she

may have overlooked.

      As an appendix to the brief, counsel               attached a letter

mailed to defendant on 16 August 2014 in which defendant was

advised that counsel was unable to find any meritorious issue to

be argued on appeal.     Defendant was also advised that this Court

had been asked to conduct its own independent review of the

record for possible error and that he had the right to submit

his own written arguments to this Court.            To assist defendant

with filing his own arguments, counsel enclosed a copy of the

brief filed on defendant’s behalf and            the printed record        on

appeal supplementing the stenographic transcript of the plea and

sentencing hearing previously mailed to defendant.                   Counsel

also provided defendant with the address to which to mail his
                                         -3-
written arguments.       Counsel further directed defendant to mail a

copy of the arguments to the Attorney General, and provided the

mailing address.

       Counsel also directs our attention to one possible issue

concerning       the   indictment,       which     charged        that    defendant

“unlawfully, willfully and feloniously did obstruct justice by

falsely representing himself as Eddie Atkinson, during a law

enforcement investigation when in fact his name is Christopher

Lee Thomas.        This offense was committed with deceit and intent

to     fraud.”      Counsel    notes      that   the      statute    elevating     a

misdemeanor offense to a felony uses the words “with deceit and

intent to defraud.”            See N.C. Gen. Stat. § 14-3(b) (2013).

Counsel acknowledges that the language of an indictment does not

need to track a statute as long as the language is “sufficiently

similar” to the statutory language and provides the defendant

with    adequate    notice    of   the   State’s    intent.         See   State   v.

Blount, 209 N.C. App. 340, 344-45, 703 S.E.2d 921, 924-25 (2011)

(holding    language    in    indictment       charging    that     the   defendant

obstructed justice by providing a false name “with deceit and

intent to interfere with justice” was sufficiently similar to

provide the defendant with notice that the State intended to
                                    -4-
elevate the offense to felony status).          The indictment in the

instant case was sufficient to charge defendant with a felony.

    Defendant   has   not   filed    any   written   arguments.   After

careful review of the record, we are unable to find error to

support a meaningful appeal.

    AFFIRMED.

    Judges ELMORE and DILLON concur.

    Report per Rule 30(e).